Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-21 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 10, the prior art does not disclose “…a first indicator configured to output a first indication corresponding to detection of charging of the battery pack received in the at least one charging port associated with the at least one state of charge indicator and a second indication corresponding to detection of accumulation of a preset incremental state of charge of the battery pack received in the at least one charging port corresponding to the at least one state of charge indicator; and a second indicator configured to output a third indication corresponding to detection of accumulation of a substantially full state of charge of the battery pack… wherein a dimension of the first indicator is greater than a dimension of the second indicator so as to correspond to a relative amount of charge accumulated at the preset incremental state of charge.” in combination with the remaining limitations of independent claims 1 and 10. Dependent claims 3-9 and 11-21 are also allowed.

The examiner found YASUTAKE et al. (US 2017/0310131 A1, hereinafter YASUTAKE) and HASEGAWA (US 5,546,969, hereinafter HASEGAWA) to be the closest prior art of record.
YASUTAKE discloses a charger for charging a plurality of electronic devices each comprising a battery, a plurality of charging indicator each corresponding to a charging slot. Each charging indicator comprises four light emitting diodes which are controlled to indicate that 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	
/AHMED H OMAR/Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859